Case 3:19-cv-01189-DWD Document 22 Filed 04/16/21 Page 1 of 5 Page ID #178




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 EDWARD ROBERSON, #R60232,                     )
                                               )
                Plaintiff,                     )
                                               )
 vs.                                           )         Case No. 19ïcv–1189ïDWD
                                               )
 FRANK E. LAWRENCE, et al.                     )
           Defendants.                         )
                                               )
                                               )
                                               )


                             MEMORANDUM AND ORDER

DUGAN, District Judge:

        Plaintiff Edward Roberson, an inmate of the Illinois Department of Corrections

(“IDOC”) currently incarcerated at Menard Correctional Center (“Menard”) brings this

civil rights action pursuant to 42 U.S.C. § 1983 for alleged deprivations of his

constitutional rights.   Now before the Court is his second Motion for Preliminary

Injunction and Temporary Restraining Order (Doc. 21). The Motion is DENIED.

        Plaintiff alleges that he was drugged and sexually assaulted on April 2, 2019. (Id.,

p. 4). He also states he was harassed and “subject to visual rape” during a body cavity

search on July 26, 2019. (Id.). On that date, he was placed in a poorly ventilated cell with

no running water, a pool of water on the floor, rust on several surfaces and bugs. (Id., pp.

4-5).

        On January 9, 2020, Plaintiff was placed with a larger inmate who assaulted him

while guards ignored his yells for help. (Id., p. 5).


                                                   1
Case 3:19-cv-01189-DWD Document 22 Filed 04/16/21 Page 2 of 5 Page ID #179




       On August 7, 2020, Plaintiff received threats from several members of Security

Threat Groups (“STGs,” commonly known as gangs) that if he did not leave the cellhouse,

he would be harmed. (Id.).

       Plaintiff also alleges that he is receiving unclean food trays and has had food

poisoning several times. (Id., p. 6).

       A preliminary injunction is “an extraordinary remedy that may only be awarded

upon a clear showing that the plaintiff is entitled to such relief.” Winter v. Natural Res.

Def. Council, 555 U.S. 7, 22 (2008). See also Girl Scouts of Manitou Council, Inc. v. Girl Scouts

of U.S. of Am., Inc., 549 F.3d 1079, 1085 (7th Cir. 2008) (“[A] preliminary injunction is an

exercise of a very far-reaching power, never to be indulged in except in a case clearly

demanding it.”).

       To obtain preliminary injunctive relief, Plaintiff must establish that: (1) his

underlying case has some likelihood of success on the merits; (2) no adequate remedy at

law exists; and (3) he will suffer irreparable harm without the relief. Woods v. Buss, 496

F.3d 620, 622 (7th Cir. 2007). If those three factors are shown, the Court then must balance

the harm to each party and to the public interest from granting or denying the injunction.

Id.

       A TRO is an injunctive order issued without notice to the party to be enjoined that

may last no more than fourteen days and may issue:

       only if (A) specific facts in an affidavit or a verified complaint clearly show
       that immediate and irreparable injury, loss, or damage will result to the
       movant before the adverse party can be heard in opposition; and (B) the
       movant’s attorney certifies in writing any efforts made to give notice and
       the reasons why it should not be required.


                                                   2
Case 3:19-cv-01189-DWD Document 22 Filed 04/16/21 Page 3 of 5 Page ID #180




FED. R. CIV. P. 65(b). Further, the Prison Litigation Reform Act (“PLRA”) requires that

any grant of preliminary injunctive relief or TRO “shall extend no further than necessary

to correct the violation of the Federal right of a particular plaintiff or plaintiffs” and

cannot issue “unless the court finds that such relief is narrowly drawn, extends no further

than necessary to correct the violation of the Federal right, and is the least intrusive means

necessary to correct the violation of the Federal right.” 18 U.S.C. § 3626(a)(2).

       Plaintiff seeks injunctive relief prohibiting Defendants Lawrence, Lashbrook, Jane

Doe Hood and several non-parties and “their successors in office, agents and employees

and all other persons acting in concert and participating with them” from double-celling

inmates behind solid-steel doors and closing chuckholes in such cells. (Doc. 21, p. 1). He

also requests an order guaranteeing processing of inmate grievances and transferring him

to a different facility. (Id., pp. 1-2).

       First, the Motion fails to demonstrate that Plaintiff will suffer irreparable harm

without the relief sought. Only two of the alleged courses of action (providing sub-par

food and the STG threats) are ongoing situations. Neither is a sufficiently definite threat

of irreparable harm to merit preliminary injunctive relief, let alone a TRO. To merit

preliminary injunctive relief, a movant must clearly show he “has sustained or is

immediately in danger of sustaining some direct injury as the result of the challenged

official conduct and the injury or threat of injury must be both real and immediate, not

conjectural or hypothetical.” City of Los Angeles v. Lyons, 461 U.S. 95, 101–02 (1983). With

regard to the STG threat, Plaintiff has not alleged any official conduct involved. He does



                                                  3
Case 3:19-cv-01189-DWD Document 22 Filed 04/16/21 Page 4 of 5 Page ID #181




not allege that he told any prison personnel who refused to take action, that he applied

for and was denied protective custody or anything else that could be construed as action

taken under color of law.

       As to the food issue, Plaintiff does not plead any irreparable harm beyond losing

“more weight to an unhealthy amount” due to several bouts of food poisoning. (Doc. 21,

p. 6). This is too vague to support a grant of preliminary injunctive relief. “[W]ith respect

to the prospective injunctive relief...the future harm must be both real and immediate,

not conjectural or hypothetical.” Shipley v. Chicago Bd. of Election Commissioners, 947 F.3d

1056, 1064 (7th Cir. 2020) (citing Lyons, 461 U.S. at 102). There is no indication that Plaintiff

will continue to get food poisoning, or that he is being denied medical treatment if it does

happen.

       Moreover, Plaintiff seeks only monetary relief in his underlying Amended

Complaint, making preliminary injunctive relief inappropriate. A preliminary injunction

is appropriate only if it seeks relief of the same character sought in the underlying suit,

and deals with a matter presented in that underlying suit. See Ayala v. Kruse, No.

219CV00348JPHMJD, 2020 WL 4904761, at *2 (S.D. Ind. Aug. 20, 2020); Kaimowitz v.

Orlando, Fla., 122 F.3d 41, 43 (11th Cir. 1997). Injunctive relief is of a wholly different

character than monetary damages. As such, preliminary injunctive relief or a TRO are

inappropriate.

                                             Disposition

       For the foregoing reasons, Plaintiff’s Motion (Doc. 21) is DENIED.




                                                   4
Case 3:19-cv-01189-DWD Document 22 Filed 04/16/21 Page 5 of 5 Page ID #182




     IT IS SO ORDERED.
     DATED: April 16, 2021


                                             __________________________
                                             DAVID W. DUGAN
                                             U.S. District Judge




                                       5
